Citation Nr: 0315453	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral basal laminar 
disease of the eyes.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The Board remanded this case back 
to the RO for further development in August 2001, and the 
case has since been returned to the Board.

The veteran provided oral testimony before the undersigned 
Acting Veterans Law Judge sitting at the RO in January 2003, 
a transcript of which has been associated with the claims 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has informed the veteran of the type of evidence 
needed to substantiate his appeal.

2.  The veteran's bilateral basal laminar disease of the eyes 
has been found to be genetic in nature and not etiologically 
related to service.


CONCLUSION OF LAW

Bilateral basal laminar disease of the eyes was not incurred 
as a result of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See Holliday, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether another remand 
to the RO is necessary in order to assure compliance with the 
new legislation.  The Board notes that the development of 
medical evidence appears to be complete.  By virtue of the 
February 2000 Statement of the Case (SOC), the August 2001 
Board Remand, the August 2002 Supplemental Statement of the 
Case (SSOC), and associated correspondence issued since the 
veteran filed his claim, the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence from the RO dated in December 
2001.  The RO also advised the veteran of the evidence 
obtained and considered in deciding his claim in the SSOC 
issued in August 2002.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (requiring that the Board identify 
documents in file providing VCAA notification).

Accordingly, the VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2002).  However, the VA 
Office of General Counsel has determined that many such 
defects can be subject to superimposed disease or injury, 
and, if such disease or injury does occur during service, 
service connection may be warranted.  See VAOPGCPREC 82-90 
(July 18, 1990).

II.  Factual background

Service medical records show that on the veteran's pre-
induction examination in May 1968, he checked that he had had 
no eye trouble.  No eyebrow scars were noted.  Distant visual 
acuity was measured on examination as 20/30 in the right eye 
and 20/40 in the left eye, and notations were made that he 
had "defective vision" and "defective color vision" and 
was given a "2" profile as a result.  He also checked that 
he had not worn glasses.

In September 1968, the veteran was reported to have visual 
acuity of 20/30 in the right eye and 20/20 in the left eye.  
He was fitted for spectacles, which brought his vision to 
20/20+, bilaterally.  The veteran was seen in the eye clinic 
in October 1968.  However, the only notation in association 
therewith was that gas mask lenses were neither required nor 
ordered.  In April 1969, the veteran complained of discomfort 
and twitching in his left eye when exposed to cold and wind 
or to a hot shower.  It was reported that he had a history of 
an eye injury and had been cut in the left eyebrow.  He 
complained of numbness over the left forehead and scalp.  The 
physician noted that the cut had been at the extreme lateral 
side of the eyebrow, and there was no visual disturbance.  
The examiner recorded that the veteran experienced pain on 
palpation of the supra-orbital area of the eye as well as 
pain in the area of the eyebrow scar.  The impression was 
post-traumatic pain secondary to laceration of left 
supraorbital region.  Darvon Compound was prescribed.  In 
July 1969, the veteran was again seen with pain over the left 
side of the forehead, described as a feeling more like the 
area was "asleep" and tingling.  Reference was made to the 
prior clinical note.  The impression was post-traumatic pain, 
left forehead, and again Darvon Compound was prescribed.

On his separation examination in March 1970, the veteran 
checked that he had had "eye trouble," had had "frequent 
or severe headaches," and "wore glasses." On examination, 
the veteran's distant visual acuity was 20/30 in the right 
eye, 20/25 in the left eye, and 20/30 bilaterally on near 
vision.  Color vision defects were also noted.  Corrected 
visual acuity was not specified.  Profile was "1."

According to the evidence in the file, including Social 
Security Administration (SSA) records, the veteran apparently 
worked as a field representative for General Motors in 1971 
or 1972, and, starting in or about 1977, he spent a total of 
some 15 years or more in prison for various offenses.  Other 
evidence relates to his having been in an automobile accident 
in 1987, at which time he apparently struck his head on the 
windshield.  By 1991, he was described on occasion as 
homeless.  Clinical evidence associated with SSA records 
dates from no earlier than the 1990's.

VA outpatient reports from mid-1998 show eye complaints.  
Clinical findings in 1998 show complaints of flashing 
pterygium and occasional macular Drusen.  Visual acuity was 
20/400 in the right eye, corrected to 20/40; and 20/300 in 
the left eye, corrected to 20/60.  Various tests were 
scheduled for evaluation of the eye problem.  In October 
1998, a clinical notation was made that the veteran had basal 
laminar Drusen, worse in the left eye.

VA clinical records dated in 1999 show that the veteran was 
diagnosed with macular dystrophy.  In 2000 and 2001, he was 
diagnoses with blindness and decreased visual acuity.  

In support of his claim, the veteran submitted a Phoenix VA 
Medical Center (VAMC) physician's statement to the effect 
that he had basal laminar disease in both eyes, which limited 
his vision to 20/60-80, bilaterally.

In a June 1999 statement, a physician noted that that the 
veteran had progressive visual loss.  

In February 2000, the veteran underwent visual evoked 
potential testing at St. Luke's Medial Center.  The 
impression was abnormal visual evoked potential study.  The 
responses bilaterally were poorly formed and low in amplitude 
but generally in the normal range for latency.  The responses 
to bright flash stimulation were better defined and 
symmetrical.  The pattern indicated bilateral abnormality of 
visual system function.  The pattern did not permit 
localization to a specific point in the visual system and 
could not be encountered with any primarily ocular condition 
as well as optic nerve or visual radiation condition 
affecting visual to approximately 2,200.  

The veteran was afforded a VA eye examination in July 2002.  
The diagnosis was basal laminar disease of the retinas, 
bilateral.  The examiner opined that the veteran's condition 
was heredofamilial and without bearing on any activity he 
participated in during service.  He further stated that it 
was unlikely that the condition would have been detected 
prior to service because his medical history revealed good 
vision.  His condition was of heredofamilial nature and 
followed a course inherent in his genetic makeup, which has 
been demonstrated in the record.  In sum, he has basal 
laminar disease of the retinas with no relationship found 
between the condition or any in-service activity.  




III.  Legal analysis

The veteran argues that in service, while attached to the 6th 
Aviation Platoon, 8th Army, APO 96301, at the 55th Aviation 
Company, he slipped on his way down from a plane after 
refueling it, and hit his forehead at the eyebrow bone 
structure area above the top of his left eye and right eye 
sockets.  He further noted that he was patched up by the 
company medic and was told that the surveillance plane had to 
be kept flying, and that after fulfilling the ordered 
schedule, he would be taken out of the field for an eye 
examination.

He further reports that his cuts healed after some time but 
he was never taken out to see a doctor.  He argues that his 
eye problems continued to get worse since then, with pain, 
numbness, and loss of sight, which has continued to 
deteriorate to the present time.  He indicated that now, he 
had become sufficiently disabled to be transferred to 
rehabilitation by his counselor.  

Also, he has asserted that that while his eye disability has 
been considered hereditary, there has been no DNA testing to 
reach this conclusion, and no one in his family is afflicted 
with the disease.  Thus, it must be attributed to service.  

The Board finds that the July 2002 opinion reflects that the 
veteran's visual disability is in the class of congenital, 
developmental, and familial defects listed in 38 C.F.R. § 
3.303(c) and is not considered a disability under applicable 
legislation.  While the Board is aware of the holding of 
VAOPGCPREC 82-90, regarding superimposed diseases related to 
congenital, familial, or developmental diseases, neither the 
July 2002 VA opinion nor the other medical evidence of record 
indicates a relationship between this disability, or any 
other superimposed element of this disability, and service.  
The Board also notes that the examiner who provided the 
December 2000 opinion reviewed the veteran's claims file and 
that, accordingly, the opinion is of substantial probative 
value.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

Indeed, the only evidence of record supporting the veteran's 
claim is his own opinion, as indicated in several lay 
submissions.  However, the veteran has not been shown to 
possess the requisite medical expertise, credentials, or 
training to render a competent opinion as to causation or a 
diagnosis.  His lay contentions therefore do not constitute 
competent medical evidence and lack probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for an eye disability, 
and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral basal laminar 
disease of the eyes is denied.  


	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

